DETAILED ACTION

Introduction
Claims 1, 2, and 4-7 have been examined in this application. Claims 1, 2, and 4-7 are amended. Claim 3 is cancelled. This is a non-final office action in response to the amendments, arguments, and Request for Continued Examination filed 11/18/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201710320573 filed in China on 05/09/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Response to Arguments
Applicant’s arguments, filed 11/18/2020, have been fully considered. 
Regarding the remarks pertaining to the interpretation under 112(f) (presented on p. 5, ln. 11 – p. 6, ln. 9), the amendments and arguments are persuasive and no remaining terms in the claims are interpreted as invoking 112(f).
Regarding the arguments pertaining to the previously made rejections under 112(b) (arguments presented on p. 6, ln. 10 – p. 7, ln. 7), the arguments and amendments are persuasive, and all previously made rejections under 112(b) are withdrawn. 
Regarding the arguments pertaining to the previously made rejections for double patenting (arguments presented on p. 7, ln. 8 - 14), the arguments  and amendments are persuasive, and the previously made rejection for double patenting has been withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (arguments presented on p. 7, ln. 15 – p. 8, ln. 13), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2018/0194344A1 (Wang et al.), US2014/0129606A1 (Cate et al.), and US2018/0154777A1 (Hall et al.), as well as the previously relied upon art of US2018/0056988A1 (Heil, Jr.).
Regarding the arguments pertaining to the new references (arguments presented on p. 8, ln. 14 – p. 10, ln. 14), the arguments are not persuasive. Particularly, the arguments recite that references including Wang et al. do not recite a system that “(1) simultaneously commands the movement of the vehicle while sending the claimed second given signal to operate the access system (e.g., opening the garage door) where (2) the operation of the access system does not rely on (i.e., is independent of) any data acquired by the sensor of the claimed automatic parking unit.” However, the recited limitation (2) is a distinct limitation appended to the end of Claim 1 and is not positively tied to the operation of the access system that is recited in the limitation (1). It is not clear that the limitation (2) further limits the operation recited in limitation (1). Additionally, it is indefinite as to how the limitation (2) limits the claim, and whether it pertains to all operations of the access system, or only some of the operations, or whether the limitation could encompass some wholly different mode of operation of the access system that is independent of the data acquired by the sensor (see Claim Rejections under 112(b) for further detail). Thus, the prior art of Wang et al. is determined to read on limitation (1) whereas the additional prior art of Cate et al. is determined to read on limitation (2) (see mapping below under Claim Rejections under 103 for full detail).

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In Claim 1, “control said maneuver and while sending a second given instruction” should instead read “control said maneuver while sending a second given instruction.”
In Claim 6, “wherein the the electronic control module” should instead read “wherein the electronic control module.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites the limitation “wherein the access system is operated independently of the data acquired by the sensor of the automatic parking unit.” This limitation acts as a negative limitation (the term “independently” excluding a dependence), however a mere absence of a positive recitation is not a basis for an exclusion (see MPEP 2173.05(i)). The disclosure as originally filed (for example p. 7, ln. 10-20 of the specification filed 5/7/2018) recites the capturing and use of sensor data, but does not recite any feature of the access system being operating independently of this data. The only use of the term “independent” (see p. 5, ln. 25-29 of the specification filed 5/7/2018) refers to another aspect pertaining to comfort equipment and not sensor data. Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “wherein the access system is operated independently of the data acquired by the sensor of the automatic parking unit” renders the claim indefinite. The claim previously recites the operation of the access system based on a first given instruction as well as operation based on a second given instruction. However, the last limitation for the access system being operated independently is not tied to either of these operations. It is not clear if the limitation is intended to recite that a particular operational occurrence is independent of the data acquired by the sensor, or alternatively if every operation of the access system must be independent of the data, or if the limitation is reciting some third mode of operation, for example if the access system is operated manually. Additionally it is unclear if the limitation is intended to impose some constraint on the functions performed by the automatic parking unit or electronic control module, or if the constraint 
Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0056988A1 (Heil, Jr.) in view of Published Application US2018/0194344A1 (Wang et al.), further in view of Publication US2014/0129606A1 (Cate et al.).

Regarding Claim 1, Heil, Jr. discloses an onboard automatic parking system of a vehicle (see e.g. Claim 1, vehicle comprising autonomy unit) comprising:
an automatic parking unit (see Figure 2 and [0023], the automatic parking unit corresponding to the ECUs 204 and sensors 202) comprising:
a sensor that acquires data related to an environment of the vehicle (see [0027] the sensors acquiring data related to the vehicle exterior); and
a control circuit that controls a maneuver of the vehicle in or out of a park area (see [0028] the ECUs control brake, throttle, and transmission under control of the autonomy unit 112, and see [0021], the autonomy unit 112 controlling a maneuver such that the tailpipe of the vehicle is outside the garage. I.e. a maneuver of a vehicle at least partially out of a park area. Examiner's note: since the claim uses the phrase "in or out," only one of the recited alternatives is necessary in the prior art to read on this claim.);
a communication circuit that sends a wireless instruction that operates an access system of the park area (see Figure 2, [0016] on-board garage door opener (OBGDO), part of on-board communications platform 104, for wireless operation of a garage door);
a human machine interface (see Figure 1A and [0019] a key fob 120 operated by a human user) that sends a first given instruction to the communication circuit via a bus (see [0019] key fob provides a start signal to remote starter system 102, see Figure 2, remote starter, autonomy unit 112, and communications platform 104 connected over the vehicle data bus, and see [0020], in response to the start signal, remote starter system 102 may cause autonomy unit 112 to send an open signal to the garage door controller 116 via the on-board garage door opener. In other words, the key fob (human machine interface) is used for sending the open signal (the first given instruction) to the OBGDO (the communications circuit) via the bus and via the autonomy unit 112), the communication circuit sending said wireless instruction upon receiving the first given instruction (see [0020], the autonomy unit may send an open signal via the OBGDO. I.e. an instruction sent from the autonomy unit to the OBGDO causes the wireless instruction to be sent), wherein the human machine interface comprises a button or a touch screen (see [0012] the fob is a wireless access device which may include a button or touch screen. Examiner's note: since the claim uses the phrase "a button or a touch screen," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
an electronic control module connected to said bus (see Figure 2, [0018] autonomy unit 112 connected to the vehicle data bus).

Heil, Jr. further discloses the electronic control module may command said automatic parking unit to control said maneuver (see [0021, 0028] commanding the ECUs of automatic parking unit to control the maneuver) and may send a given instruction to the communication circuit (see [0019] the autonomy unit 112 may send the open signal to the garage door controller 116 via the on-board garage door opener).

Heil, Jr. does not explicitly recite wherein the electronic control module simultaneously commands said automatic parking unit to control said maneuver and while sending a second given instruction to the communication circuit on said bus to operate the access system.

However Wang et al. teaches an onboard automatic parking system (see Figure 5, [0027] vehicle control system for an autonomous parking maneuver), 
(see Figure 5, computer 510) simultaneously commands said automatic parking unit to control said maneuver (see Figure 5, [0028] controller 520 may control aspects of vehicle operation for the parking) and while sending a second given instruction to the communication circuit on said bus to operate the access system (see Figure 5, [0013, 0018] the autonomous parking is a sequence of learned events over the course of waypoints and the parking maneuver can include control of the communications interface to open a garage door as part of the sequence. In other words, the control module simultaneously commands the performing of the maneuver and also the sending of a signal resulting in the operating of the access system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Heil, Jr. to further perform the entering of a garage as taught by Wang et al., including the simultaneous control of a maneuver and access system, with the motivation of increasing the robustness of the system for additional operations and increasing safety and convenience by allowing safe navigation on pre-recorded routes (see Wang et al. [0004]).


Heil, Jr. further discloses the use of the system to open a garage door and pull the vehicle partially out of the garage (see e.g. [0004, 0013]). 
Heil, Jr. does not explicitly recite wherein the access system is operated independently of the data acquired by the sensor of the automatic parking unit.

However Cate et al. teaches a garage door system (see e.g. Figure 1, Claim 1),
wherein the access system is operated independently of the data acquired by the sensor of the automatic parking unit (see Figures 1, 2, feature enhancement device 120 in the garage may include presence detector 170 and [0039, 0040] may close the garage based on the absence of a vehicle. In other words, the access system is operated to close based on sensors in the garage, independently from vehicle interaction or data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Heil, Jr. to further close the garage independently of the data acquired by the sensor, as is taught by Cate et al., with the motivation of enhancing user convenience and security (see Cate et al. [0035]).

Regarding Claim 2, Heil, Jr. discloses the onboard automatic parking system according to claim 1, wherein the communication circuit sends the wireless instruction by generating a radiofrequency signal below 1 GHz (see Figure 1A and [0016], the OBGDO (of the on-board communications platform 104, (communication circuit)) may send instructions to a paired door controller 116 with a frequency range of 300 to 400 MHz).

Regarding Claim 4, Heil, Jr. discloses the onboard automatic parking system according to claim 1, comprising a further communication circuit that establishes a wireless communication with an electronic device (see Figure 2 and [0015], wireless network controller 114 for a wireless local area network (WLAN) as part of the communications platform 104, [0019], a mobile device 122 may connect to the WLAN).Application No.: Not Yet Assigned Docket No.: 17089/192001

Regarding Claim 5, Heil, Jr. discloses the onboard automatic parking system according to claim 4, wherein the electronic control module receives, via said wireless communication, data confirming detection of a pre-defined user action on the electronic device (see [0019], the mobile device may provide a start signal over the WLAN, which may be with a voice command, and [0020] based on this, autonomy unit 112 (the circuit module) executes functions. In other word, the autonomy unit 112 (circuit module) receives instructions from the remote starter system 102, which is data that confirms the user has provided a particular pre-defined speech action, detected by the electronic device).

Regarding Claim 6, Heil, Jr. discloses the onboard automatic parking system according to claim 1, wherein the the electronic control module further commands the automatic parking unit to control the maneuver subsequent to actuation of an element of another human machine interface (see [0012-0013] the remote starter causes the starter motor to rotate the engine of the vehicle, as if the ignition switch had been set to on, and then performs the maneuver. In other words, the remote starter causes actuation of an engine starter, which is an element of the manual ignition switch system (a human machine interface), and subsequent to this [0020, 0021, 0028] the autonomy unit 112 (circuit module) commands the ECUs in the automatic parking unit to control the maneuver).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0056988A1 (Heil, Jr.) in view of Published Application US2018/0194344A1 (Wang et al.), further in view of Publication US2014/0129606A1 (Cate et al.), further in view of Published Application US2018/0154777A1 (Hall et al.).
Regarding Claim 7, Heil, Jr. further discloses the control circuit controlling a vehicle motion control mechanism based on the sensor data (see [0028] the ECUs (of the automatic parking unit) may include discrete processors that control vehicle brakes, throttle, and transmission, based on instructions from autonomy unit 112, [0021, 0027] which is further based on obstructions, as detected by the sensors).

Heil, Jr. further discloses the sensors may include cameras or ranging sensors (see [0027]) and the vehicle may be partially or fully autonomous (see [0012]).

Heil, Jr. does not explicitly recite the onboard automatic parking system according to claim 1, wherein the control circuit further processes data acquired by the sensor and controls a vehicle motion control mechanism based on the processed data.

In other words, Heil, Jr. does not explicitly recite that the ECUs of the “control circuit” may process data acquired by the sensor as opposed to the autonomy unit.

However Hall et al. teaches a system in an autonomous vehicle (see Figure 1 and [0022] ADAS 24 may enable autonomous driving),
wherein the control circuit (see Figure 1, brake controller 140) further processes data acquired by the sensor and controls a vehicle motion control mechanism based on the processed data (see [0056] and Figures 1, 6, method 600 of Figure 6 (including receiving and processing sensor data and activating braking) may be performed by brake controller 140. In other words, Hall et al. teaches that even with a distinct autonomous controller, the individual braking control unit may be configured to process sensor data and perform control).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Heil, Jr. to further enable to control circuit to processes data acquired by the sensor for control, as is taught by Hall et al., with the motivation of increasing the robustness of the system and enhancing vehicle safety, for cases of both autonomous driving and to aid a driver (see Hall et al. [0002]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170316630-A1 teaches subject matter including a vehicle configured to communicate with a garage door opener (see e.g. Figure 3, Claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619